Title: To Benjamin Franklin from James and Charles Hill, 7 January 1783
From: Hill, James,Hill, Charles
To: Franklin, Benjamin


Sir,Bourdeaux the 7th Janry. 1783
When we were at Paris we took the Freedom to Call on your Excellency at Passe to request your Kind Assistance in giving us a letter of Recommendation to some Friends of yours in Philadelphia or Boston; and your Excellency was Kind Enough to Promise us; Provided you receiv’d a Letter from Doctor Percival of Manchester Certifying that we were the Men we Seem’d to be.
Inclos’d you’l receive the Letter of Doctor Percival’s as well as the Letter from my Brother which hope will be Satisfactory Enough for your Excellency to Assist us; as at this Time we are in very great Need of Friends; and are going into a Strange Country with a very little Money and not one Acquaintance; We have took our Passage in an American Ship Call’d the Minerva, of 12 Guns and about 50 Men we Part from here in about 12 or 14 Days at the Farthest, for Philadelphia must therefore Solicit your Excellency’s Letter as Soon as Possible for fear of its Coming too late and your Excellency will Confer a lasting Obligation on us, who begs leave to Subscribe Ourselves Your Excellency’s most Obedient and most Devoted Hum Se
James & Chas: Hill

NB Please to direct for us at Messrs. Jacobs & Stevens a lHotel d’Angleterre a Bourdeaux

 
Addressed: A Son Excellency / Benjn. Franklin M. D / Ministre Plenipotentaire / Des Etats Unis / a Passe. / pres / Paris
Notation: Hill, Mess. James & Charles, Bordeaux 7. Jany. 1783.
